                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW MEXICO

                                              Clerk's Minutes
                                  Before the Honorable James O. Browning


CASE NO. CR 19-77JB                              DATE: August 1, 2019

TITLE: USA v. Michael Nissen

COURTROOM CLERK: C. Bevel                        COURT REPORTER: Mary Seal

COURT IN SESSION: 4:03PM-5:35PM                  TOTAL TIME: 1 HR 32 MIN

TYPE OF PROCEEDING: 55 MOTION to Dismiss, 46 First MOTION in Limine , 404B Notice
and Notice of Res Gestae Evidence

ATTORNEYS PRESENT FOR PLAINTIFF(S):              ATTORNEYS PRESENT FOR DEFENDANT(S):
 Paul Mysliwiec, Alex Uballez                     Ken Gleria, Jack Mkhitarian


PROCEEDINGS:

4:03pm        Court in session, counsel enter appearances, defendant present in custody.

4:05pm        Supervisory Deputy US Marshal Cozart addresses Court regarding defendant’s lack

of cooperation, recommendation to keep defendant in shackles during trial.

4:07pm        Court responds with concerns of defendant’s behavior while in shackles during trial.

Requests alternative available.

4:09pm        Supervisory Deputy US Marshal Cozart references use of the bandit. Continues to

recommend use of shackles during trial.

4:12pm        Mr. Mysliwiec responds, wants to play the recorded phone calls for this Court before

the Court makes a final decision.

4:13pm        Court to call Supervisory Deputy Marshal Cozart back at the end of the hearing.

4:14pm        Court gives parties preliminary ruling on Motion in Limine [Doc. 46]. Inclined to

grant in part and deny in part.


The Honorable James O. Browning                  -Page 1-                            Clerk’s Minutes
4:28pm        Mr. Mysliwiec responds. Proffers Officer Bird’s testimony.

4:33pm        Mr. Gleria responds, prefers narrow version.

4:37pm        Court recommends Mr. Mysliwiec lead Officer Bird’s testimony on traffic stop. Yes,

no, open ended questions. Then done with traffic stop.

4:38pm        Counsel agree.

4:38pm        Mr. Mysliwiec turns to search warrant issue.

4:48pm        Mr. Gleria responds. References jury instruction, objects to revolver coming into

evidence.

4:51pm        Court is inclined to agree to keep revolver out.

4:52pm        Mr. Mysliwiec responds, argues for revolver coming into evidence.

4:53pm        Mr. Gleria responds.

4:54pm        Court will think about it more, however for now, revolver will not come in.

4:56pm        Mr. Mysliwiec addresses bomb scare.

4:58pm        Court indicates prejudice on this issue goes way up.

4:59pm        Mr. Gleria does not want bomb scare coming in, unrelated incident, 403 issue.

5:06pm        Mr. Mysliwiec plays video exhibit 9.

5:07pm        Court will take under advisement, prejudice is so much, not inclined to let bomb

threat in.

5:08pm        Mr. Mysliwiec addresses defendant’s pro se filing, Motion to Dismiss for Lack of

Jurisdiction.

5:16pm        Mr. Mkhitarian responds, argues in opposition.

5:19pm        Mr. Mysliwiec responds, could introduce T-Mobile records.

5:20pm        Mr. Mkhitarian agrees.

5:20pm        Court addresses and cautions defendant regarding filing pro se documents.


The Honorable James O. Browning          -Page 2-                            Clerk’s Minutes
5:22pm        Court returns to shackle on defendant during trial.

5:22pm        Mr. Mysliwiec addresses Court, USM has a duty to protect defendants and the public.

Defers to USM.

5:25pm        Court addresses Supervisory Deputy Marshal Cozart regarding putting the electronic

unit on defendant.

5:26pm        Supervisory Deputy Marshal Cozart responds, recommends shackles, defendant has

to be cooperative when putting bandit on.

5:26pm        Mr. Gleria responds.

5:27pm        Court will use shackles, and will use curtain around both tables. Reminds counsel to

remain seated so that jury does not see defendant is shackles.

5:33pm        Counsel have nothing further.

5:34pm        Court directs counsel to be present by 8:30 a.m. on Tuesday morning. Counsel should

contact the court if they do need anything on Monday.

5:35pm        Court in recess.




The Honorable James O. Browning                 -Page 3-                             Clerk’s Minutes
